DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Ausley (Reg. 46,076) on July 16, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
	In claim 1, lines 14-16, the phrase “a bottom surface that is equidistant between the cylindrical inner wall of the fan frame main body and a cylindrical outer wall of the fan frame main body” has been changed to --a bottom surface that is a constant distance from the cylindrical inner wall of the fan frame main body--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 now recites a limitation regarding the recessed and elongate damping structures having a bottom surface which is a constant distance from the cylindrical inner wall of the fan frame main body, which is not taught by the prior art of record. 
Claims 2-18 depend from claim 1 and contain its limitations and therefore are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745